                                      Limited Liability Partnership
      KEN E. JARRARD*                          222 Webb Street                                       PAUL B. FRICKEY
      ANGELA E. DAVIS                       Cumming, Georgia 30040                              SARAH VANVOLKENBURGH†
  CHRISTOPHER J. HAMILTON                                                                            G. AARON MEYER
     MEGAN N. MARTIN                       TELEPHONE: 678.455.7150
                                                                                                    MOLLY N. ESSWEIN
      KENNETH P. ROBIN                     FACSIMILE: 678.455.7149
                                                                                                SAM P. VANVOLKENBURGH
  PATRICK D. JAUGSTETTER                PATRICKJ@JARRARD-DAVIS.COM                                JEFFREY M. STRICKLAND
    --------------------------             †                                                     PATRICK DOYLE DODSON*
                                               Also Admitted in Illinois & California
         OF COUNSEL:             * Also Admitted in Tennessee      Ꞌ Also Admitted in Florida
                                                                                                  MELISSA A. KLATZKOWꞋ
     DEBORAH L. DANCE


                                                   May 13, 2020

John R. Monroe
John Monroe Law, P.C.
156 Robert Jones Rd.
Dawsonville, GA 30534

Adam Kraut
Firearms Policy Coalition
17th Floor
1215 K Street
Sacramento, CA 95814

Erik Scott Jaffe
Schaerr | Jaffe LLP
1717 K. Street, NW
Washington, DC 20006

Raymond DiGuiseppe
The DiGuiseppe Law Firm, P.C.
Suite 300
4320 Southport-Supply Road
Southport, NC 28461

RE:     Lisa Walters, et al v. Brian Kemp, et al.
        In the United States District Court for the Northern District of Georgia
        Civil Action File No. 1:20-cv-01624

Dear Sirs:

        Pursuant to FRCP Rule 11, please find enclosed a service copy of Judge Wood’s Motion
for Rule 11 Sanctions. As is explained more fully in the attached Motion, and as is further
explained in Judge Wood’s previous filings – especially in his Motion to Dismiss (which
Plaintiffs have gone to great effort to avoid addressing) – all of the claims asserted against Judge
Wood lack merit.
JARRARD & DAVIS, LLP
Page 2 of 2

        While there exists neither legal authority nor facts to support any relief against Judge
Wood, he has, nonetheless, been put into the unenviable position of responding to all of your
clients’ motions (which have all required expedited responses). As you are certainly well aware,
this has caused Judge Wood to incur substantial legal fees – all of which could have been
avoided had the Plaintiffs, on receiving Judge Wood’s Motion to Dismiss, and upon learning of
the Judges resumption of the issuance of weapons licenses, investigated the law and determined
that the continued maintenance of the claims against Judge Wood lacked any legal or factual
support. Instead, the Plaintiffs’ have seemingly ignored the clear and well-settled law
demanding dismissal of the claims and have left us with no choice but to demand that all claims
against Judge Wood be dismissed within 21 days from the date hereof or the County will have no
choice but to file the enclosed Motion for Sanctions.

        Should you have any questions, or if you would like to discuss this matter in more detail,
please feel free to call.

        Kindest regards.

                                                    Sincerely,

                                                    JARRARD & DAVIS, LLP


                                                    s/ Patrick Jaugstetter
                                                    Patrick Jaugstetter
Encl.

Copy via e-mail with attachment to:
   Angela E. Davis, Esq.
   Hon. Keith Wood, Judge of the Probate Court of Cherokee County
